Citation Nr: 1729223	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was remanded March 2015 and February 2017. 

The Veteran testified at Board hearings in June 2014, but since that Veterans Law Judge is not currently at the Board, the Veteran testified at another Board hearing in May 2017 before the undersigned.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014). 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service.

2.  Bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension were not manifest during service or within one year of service and are not otherwise attributable to service.  

3.  Ischemic heart disease is attributable to service.  





CONCLUSIONS OF LAW

1.  Bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

2.  Ischemic heart disease may be presumed to be the result of herbicide agent exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pertinent Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, cardiovascular disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Only certain chronic diseases that are listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, in certain circumstances, a veteran may have been exposed to herbicides while serving in Thailand and Korea.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

For purposes of 38 C.F.R. § 3.309(e), the term "ischemic heart disease" includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Hypertension is not considered ischemic heart disease.  38 C.F.R. § 3.309.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran in this case is shown to have a Vietnam Service Medal (VSM) with one bronze service star; his Form DD-214 additionally notes that he had 11 months and 27 days of foreign service in "USARV."  The service records document that the Veteran was in Vietnam in 1967.  Further, a review of the Veteran's service treatment records (STRs) documents that the Veteran was treated in August 1967 at the 12th Evacuation Hospital in the Republic of Vietnam.  In light of the above evidence, the Board finds that the Veteran served in the Republic of Vietnam and therefore he is presumed to have been exposed to tactical herbicides, including Agent Orange, as a result of his military service.  See 38 C.F.R. § 3.307 (a)(6)(iii).

The STRs do not reflect heart disease or injury.  Many years post-service, the Veteran is shown to have diagnoses of bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension throughout his VA treatment records.

The Veteran was afforded a VA examination in June 2011; the examiner noted that the Veteran's diagnosed heart disorders did not include ischemic heart disease.  

In June 2015, the Veteran was afforded another VA examination.  The examiner opined that the previously noted heart diagnoses were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that there was no medical evidence that the Veteran's current cardiac diagnoses to include bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension occurred in service, occurred within one year of leaving service, or were due to his service or exposure to herbicides.  His symptoms of bradycardia including syncope did not develop until many years after leaving the service.  On his separation examination, he denied being diagnosed with hypertension or having chest pain.  He had a normal heart exam at that time.  He was not noted to have been diagnosed with any cardiac condition in the service.  Since he had a normal cardiac catherization at the time he was having symptoms of the sick sinus syndrome with bradycardia and eventual implantation of a pacemaker, it would be reasonable to assume that coronary artery disease (CAD) was not the cause of this Veteran's cardiac problems.  In "Up To Date" it was noted: The sinoatrial (SA) node is normally the dominant pacemaker in the human heart and was originally described in 1907 as a sub-epicardial structure located at the junction of the right atrium and superior vena cava.  Functionally, the SA node is actually the integrated activity of pacemaker cells in a compact region of the right atrium.  These cells depolarize and produce action potentials almost synchronously.  The location of the primary pacemaker may move among groups of cells within the region of the SA node.  It is estimated that only about 1 percent of the cells in the SA node act as the leading pacemaker.  Sick sinus syndrome (SSS) is characterized by dysfunction of the SA node that is often secondary to senescence of the node and surrounding atrial myocardium.  The term "sick sinus syndrome" was first used in 1967 to describe the sluggish return of SA nodal activity in some patients following electrical cardioversion and is now commonly used to describe the inability of the SA node to generate a heart rate that meets the physiologic needs of an individual.  These abnormalities can result in profound sinus bradycardia, sinus pauses, sinus arrest, SA nodal exit block, and inappropriate responses to physiological demands during activity.  SSS can also be accompanied by paroxysmal supraventricular tachycardia as part of the tachycardia-bradycardia syndrome.  The initial clues to the diagnosis of SSS are often clinical, as patients may present with symptoms of lightheadedness, presyncope, syncope, dyspnea on exertion, angina, and/or palpitations.  A routine electrocardiogram (ECG) may provide further information in such patients.  However, the symptoms are nonspecific and the ECG changes may not be diagnostic, thereby necessitating additional studies to establish a symptom-rhythm correlation.  The diagnostic evaluation should initially include a search for remediable causes of SA nodal depression such as drugs (e.g. beta blockers, calcium channel blockers, digoxin) and ischemia, prior to initiation of treatment directed specifically at correcting the bradycardia. (See "Diagnosis and evaluation of the sick sinus syndrome".)  Treatment of SSS is directed at symptoms.  Control of symptomatic SSS usually involves the implantation of a pacemaker.  Medications may be helpful in select cases but are not as effective as permanent pacing.

The Veteran recently submitted private medical evidence in May 2017 (over which initial RO review was waived), which indicated that the Veteran is diagnosed with ischemic heart disease, as well as the prior diagnoses.  The examiner indicated that the Veteran had herbicide exposure and so essentially service connection was warranted for ischemic heart disease.  The examiner did not make specific reference to the other diagnoses and herbicides.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the medical opinions are probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board concludes that service connection is not warranted for bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension, as those disabilities did not manifest during service, within one year of discharge, and are not otherwise attributable to service.  

However, as the most recent competent medical evidence establishes that the Veteran is currently diagnosed with ischemic heart disease, service connection is warranted for that disability on a presumptive basis due to in-service herbicide agent exposure in Vietnam.  

ORDER

Service connection for bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension, is denied.

Service connection for ischemic heart disease is granted.



____________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


